 

 

 

FlLED

~ March 13, 2019
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT

EASTERN DISTR|CT OF
CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

DEPUTY CLERK

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:19CR0003-JAM-001
Plaintiff, ) v
v. ) ORDER FOR RELEASE OF
_ ) PERSON IN CUSTODY
LUIS ALBERTO VALERIO MARTINEZ,)
)
Defendant. )

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release LUIS ALBERTO VALERIO MARTINEZ ,
Case No. 2:19CR0003-JAM-001 , Charge 21USC § 84lga) n , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:
Release on Personal Recognizance
_\»_/_ Bail Posted in the Sum of $ Defendant’s Mother’s Home

\/ Unsecured Appearance Bond $50 000.00

 

Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

Issued at Sacramento CA on Marchl3 2019 at 1:019m .

 

 

By /Deborah Barnes/

Deborah Barnes `
United States Magistrate Judge

 

Copy 1 - U.S. MARSHAL

 

